Case: 19-40653       Document: 00515444804         Page: 1    Date Filed: 06/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 19-40653                                 June 8, 2020
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk



UNITED STATES OF AMERICA,
                                                  Plaintiff−Appellee,
versus
HER ONAN CIENFUEGOS-RIVAS,
                                                  Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:19-CR-319-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       Her Onan Cienfuegos-Rivas appeals his conviction of violating 8 U.S.C.
§ 1326(a)-(b)(1) by being found unlawfully in the United States after deporta-
tion. For the following reasons, the judgment is affirmed.



       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-40653     Document: 00515444804      Page: 2    Date Filed: 06/08/2020


                                  No. 19-40653

      Cienfuegos-Rivas asserts that the district court violated the hearsay
prohibition and Miranda v. Arizona, 384 U.S. 436, 444 (1966), by admitting
testimony relating his statements during a field interview regarding his entry
into, and experiences in, the United States. Even if it is assumed arguendo
that the court abused its discretion in admitting the challenged evidence, there
was no reversible error because Cienfuegos-Rivas’s substantial rights were not
thereby affected. See United States v. Clark, 577 F.3d 273, 287 (5th Cir. 2009).
Though the testimony in question showed that Cienfuegos-Rivas “enter[ed]”
the United States, his undisputed presence in the country was itself sufficient
to make the alternative showing that he was “found in” the United States. See
§ 1326(a)(2). And to the extent that the disputed testimony supported the ele-
ment of intent, the general-intent requirement was independently satisfied by
undisputed evidence that Cienfuegos-Rivas had been previously deported and
was subsequently found in the United States without consent. See United
States v. Berrios-Centeno, 250 F.3d 294, 298−99 (5th Cir. 2001). Accordingly,
the admission of the challenged evidence was, at most, harmless error. See
United States v. Nguyen, 504 F.3d 561, 573 (5th Cir. 2007).

      Cienfuegos-Rivas asserts―for the first time on appeal―that the district
court violated 18 U.S.C. § 3501 by failing to inquire properly as to the voluntar-
iness of his inculpatory oral statements made during the field interview.
Despite that the continued validity of the § 3501(a) hearing requirement is
questionable, we have held that a trial court must conduct a hearing sua sponte
if the evidence clearly reflects a question as to the voluntariness of a confession.
See United States v. Guanespen-Portillo, 514 F.3d 393, 400−02 & n.3. (5th Cir.
2008). Given that the district court in fact held a mid-trial hearing before
finally denying Cienfuegos-Rivas’s Miranda challenge, the court committed no
clear error in this regard. See id. at 402 (setting forth plain error standard of



                                         2
    Case: 19-40653    Document: 00515444804     Page: 3   Date Filed: 06/08/2020


                                 No. 19-40653

review applicable to forfeited errors).    Moreover, there was no effect on
Cienfuegos-Rivas’s substantial rights, and thus no reversible plain error,
because, as explained above, his admissions during the field interview were
not necessary to support the conviction. See id.; Nguyen, 504 F.3d at 573.

      Cienfuegos-Rivas renews his assertion from the district court that, with
respect to the evidence obtained from the field interview, the government failed
to comply with the pretrial disclosure requirements in Federal Rule of Crim-
inal Procedure 16. Even if it is assumed arguendo that the government did not
fully comply with Rule 16, Cienfuegos-Rivas has not shown the resulting preju-
dice necessary for relief. See United States v. Yanez Sosa, 513 F.3d 194, 203 n.4
(5th Cir. 2008). Because, as explained above, the admission of testimony relat-
ing to Cienfuegos-Rivas’s statements during the field interview did not affect
his substantial rights, any lack of disclosure regarding those statements was
likewise harmless. See id.

      Cienfuegos-Rivas complains, in a single-paragraph issue, that the dis-
trict court allowed the government to make impermissible arguments in its
opening and closing statements relating to the mens rea element for illegal
reentry and his right to remain silent. But by wholly neglecting to identify any
legal authorities supporting his arguments and to address the applicable stan-
dard of review, Cienfuegos-Rivas has failed to brief this issue adequately and
has thereby abandoned it.     See FED. R. APP. P. 28(a)(8); Yohey v. Collins,
985 F.2d 222, 224−25 (5th Cir. 1993). Finally, Cienfuegos-Rivas has failed to
show that this case presents a rare instance in which the trial was so fatally
infected by cumulative non-reversible errors as to be fundamentally unfair.
See United States v. Delgado, 672 F.3d 320, 344 (5th Cir. 2012) (en banc).

      AFFIRMED.



                                       3